                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DARNELL CHARLES PORTER,
ADC #116186                                                                         PLAINTIFF

v.                            Case No. 2:17-cv-00166-KGB-JJV

TEVIN SMITH, et al.                                                             DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 68-1). No objections to the Proposed Findings and

Recommendations have been filed, and the time for filing objections has passed. After review,

this Court adopts the Proposed Findings and Recommendations in their entirety as this Court’s

findings in all respects. Accordingly, the Court grants the motion for summary judgment filed by

defendants Officer Tevin Smith, Officer Yolanda Daniel, and Officer Anita Washington (Dkt. No.

57). Accordingly, the Court dismisses with prejudice plaintiff Darnell Charles Porter’s failure to

protect claims against Officer Smith, Officer Daniel, and Officer Washington. The Court certifies

that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis appeal from this Order and

accompanying Judgment would not be taken in good faith. The Court dismisses Officer Smith,

Officer Daniel, and Officer Washington as parties to this action.

       So ordered this 11th day of July 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
